Title: To George Washington from Timothy Pickering, 7 May 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Newburgh May 7 1781
                        
                        Orders will be given forthwith to have a vessel got ready to carry a 100 barrels of flour to Albany.
                        The necessary orders have been given, & in the most pointed terms, relative to the flour on the
                            communications between this & Pensylvania; & as (other means failing) actual payment is to be resorted to,
                            I cannot entertain an idea of disappointment.
                        An express will go to-morrow for Boston. I will send him by the way of Danbury with a letter to Colo. Hughes,
                            extending his powers. This may require an additional expenditure of money.
                        By the same express I will again write to Mr Pomeroy, shewing the additional distressing demands for
                            provisions to supply the troops above, & the indispensable necessity of transporting immediately all the salted
                            meat westward of Connecticut river.
                        I have directed the express from Albany to proceed with your Excellency’s letters, & enjoined him to
                            call on Governour Clinton at Poughkeepsie to leave your Excellency’s letter and a letter from the President of Congress,
                            addressed to him. I have the honour to be with the greatest respect your Excellency’s most obedt servt
                        
                            T. Pickering Q.M.G.
                        
                    